Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No. 63/028,801 filed May 22, 2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 15/16/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US Pub. No.: 2020/0288523), and further in view of Abraham (US Pub. No.: 2016/0165519).                                            

As per claim 1, Patil disclose A method, comprising: 
performing a fast initial link setup (FILS) procedure to establish wireless communications between an access point (AP) multi-link device (MLD) and a non-AP station (STA) MLD over a plurality of links (see para. 0088, 0091, 0121-0126, the transmission scheme 600 includes an AP 105-b and STAs 115-b, 115-c, and 115-d. STA 115-b and 115-c are examples of STAs 115 which support multi-link aggregation. STA 115-d is an example of a legacy device which does not support multi-link aggregation. STA 115-b, 115-c, and 115-d each use a common anchor link 605 and para. 0166, the TIM element include an indicator that one or more non-AP STAB are serviced on the first wireless link, or the second wireless link, or a combination thereof. A TIM signal may include a frame carrying a TIM element such as a Beacon frame, TIM frame, FILS Discovery (FD) frame or Opportunistic Power Save (OPS) frame. If the bit in the traffic indication bitmap, corresponding to STA's AID value, is set to 1, it may indicate that the AP 105 will service (e.g., transmit DL or solicit UL or both) the non-AP STA 115. In some examples, the AP 105 may include multiple TIM elements in the TIM signal. In such cases, the position of the TIM element in the TIM signal that had the corresponding bit for the non-AP STA set to 1 may indicate which link the STA will be serviced, when an AP 105 and a non-AP 115 have two links between them, and a Beacon frame may carry two TIM elements. If the second TIM element indicates that the non-AP STA will be serviced, it may indicate that the non-AP STA will be serviced on the second link. The non-AP STA may receive the Beacon frame on the first link); 
and communicating over one or more links of the plurality of links upon completion of the FILS procedure (see para. 0166-0167, The AP 105 may assign a numeric value, such as an association identifier (AID), to a client (non-AP STA) during association. The TIM element may indicate buffered traffic. If the bit position in TIM bitmap corresponding to the client's AID value is set to 1, it is an indication that the AP will service the STA and when both bits are set to 1, then the STA may determine that the AP will service it on both links / communicating over one or more links), 
wherein a FILS Discovery frame transmitted in the FILS procedure indicates whether an association identifier (AID) (see para. 0167, the AP 105 assign a numeric value, such as an association identifier (AID), to a client (non-AP STA) during association) of the AP MLD is different from an AID of an AP of a plurality of APs in the AP MLD transmitting the FILS Discovery frame (see para. 0167, in cases where the AP-client have two links between them, the AP can assign two AIDs to the STA. The first AID may correspond to a first link and the second AID may correspond to the second link. In the TIM element, if the AP 105 has set the bit corresponding to AID 2, then the STA may determine it will be serviced on the second link. If both bits are set to 1, then the STA may determine that the AP will service it on both links).

Although Patil disclose wherein a FILS Discovery frame transmitted in the FILS procedure indicates whether an association identifier (AID);

Patil however does not explicitly disclose wherein a FILS Discovery frame transmitted in the FILS procedure indicates whether a service set identifier (SSID) of the AP MLD is different from a SSID of an AP of a plurality of APs in the AP MLD transmitting the FILS Discovery frame.

Abraham however disclose wherein a FILS Discovery frame transmitted in the FILS procedure indicates whether a service set identifier (SSID) of the AP MLD is different from a SSID of an AP of a plurality of APs in the AP MLD transmitting the FILS Discovery frame (see para. 0033, 0039, Fig.2, para. 0045, Fig.3, para. 0052, the AP 104 first transmits a discovery frame 202. The discovery frame 202 is a fast initial link setup (FILS) discovery frame. The discovery frame 202 indicates the presence of the AP 104 to one or more devices receiving the discovery frame, such as STAs 106 shown in FIG. 2. For example, the discovery frame include a service set identifier (SSID) of the AP 104. The service set identifier at least partially enable one or more STAs 106 to establish communications with the AP 104, see also Fig.5, para. 0055, Tables 1-3, a service set identifier (SSID) type indicator field 518).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a FILS Discovery frame transmitted in the FILS procedure indicates whether a service set identifier (SSID) of the AP MLD is different from a SSID of an AP of a plurality of APs in the AP MLD transmitting the FILS Discovery frame, as taught by Abraham, in the system of Patil, so as to enable a fast initial link setup in a wireless communication network and reduce latencies in the link setup between an access point (AP) and a wireless station (STA), see Abraham, paragraphs 6-11.

As per claim 16, claim 16 is rejected the same way as claim 1. Patil further disclose an apparatus (see Fig.31, a device 3105, see para. 0266), comprising: a transceiver (see Fig.31, transceiver 3120) configured to communicate wirelessly (see para. 0273); and a processor (see Fig.31, processor 3140) coupled to the transceiver and configured to perform operations (see para. 0266-0276).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US Pub. No.: 2020/0288523), in view of Abraham (US Pub. No.: 2016/0165519) and further in view of Gan et al (US2020/0280909).

As per claim 2, the combination of Patil and Abraham disclose the method of claim 1.

The combination of Patil and Abraham however does not explicitly disclose wherein a Multiple Links Presence Indicator subfield in a FILS Discovery (FD) Capability subfield in a FILS Discovery Information field of the FILS Discovery frame is set to 1 to indicate that the SSID of the AP MLD is different from the SSID of the AP of the plurality of APs in the AP MLD transmitting the FILS Discovery frame (see para. 0033-0045, 0052, 0077-0078, at block 702, a frame is generated. The frame is generated to include a first indication of a service set identifier of an access point and a second indication of a format of the first indication. In some aspects, the frame may be generated to conform with the format of discovery frame 300 shown in FIG. 3, with the FILS discovery frame control field 302 substantially conforming with the format of enhanced discovery frame control field 302b, shown in FIG. 5. In these aspects, the first indication may be generated in one or more bits of the SSID field 308, the FILS Discovery frame is set to 1, the AP MLD is different from the SSID of the AP of the plurality of APs).

Gan however disclose wherein a Multiple Links Presence Indicator subfield in a FILS Discovery (FD) Capability subfield in a FILS Discovery Information field of the FILS Discovery frame is set to 1 to indicate that the SSID of the AP MLD is different from the SSID of the AP of the plurality of APs in the AP MLD transmitting the FILS Discovery frame (see para. 0048, 0073, 0138, the Filtered Neighbor AP subfield is 1 bit in length. (11ai) When included in a Probe Response frame, it is set to 1 if the SSID corresponding to every AP in this Neighbor AP Information field matches the SSID in the (11ai) corresponding Probe Request frame. (11ai) When included in a Beacon or FILS Discovery frame transmitted by a non-TVHT AP, it is set to 1 if the SSID corresponding to every AP in this Neighbor AP Information field matches the SSID of the transmitting AP's BSS, the FILS Discovery frame is set to 1, the AP MLD is different from the SSID of the AP of the plurality of APs).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a Multiple Links Presence Indicator subfield in a FILS Discovery (FD) Capability subfield in a FILS Discovery Information field of the FILS Discovery frame is set to 1 to indicate that the SSID of the AP MLD is different from the SSID of the AP of the plurality of APs in the AP MLD transmitting the FILS Discovery frame, as taught by Gan, in the system of Patil and Abraham, so than when the reported AP on the 6 GHz band is a member of a multiple BSSID set, a short SSID in the RNR element is calculated based on the SSID of the AP that has transmitted BSSID), see Gan, paragraphs 7-10.

As per claim3, the combination of Patil, Abraham and Gan disclose the method of claim 2.

Abraham further disclose wherein, in an event that the Multiple Links Presence Indicator subfield is set to 1, the FILS Discovery Information field further comprises a Short MLD SSID subfield containing a 4-octet short SSID of the AP MLD (see para. 0056-0059, B0 = 1: Truncated service set identifier (SSID) consisting of abbreviated SSID or first 4 octets of the full SSID, see also Fig.2, para. 0045).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US Pub. No.: 2020/0288523), in view of Abraham (US Pub. No.: 2016/0165519) and further in view of Ho et al (US2021/0282007).

As per claim 4, the combination of Patil and Abraham disclose the method of claim 1.

The combination of Patil and Abraham however does not explicitly disclose wherein the performing of the FILS procedure comprises the non-AP STA MLD performing an association or reassociation procedure with higher-layer protocol (HLP) encapsulation by: constructing a FILS HLP Container element to form a HLP packet; and transmitting the FILS HLP Container element in an association or reassociation request frame to the AP MLD, wherein the FILS HLP Container element comprises a destination medium access control (MAC) address, a source MAC address, and the HLP packet in a MAC service data unit (MSDU) format, and wherein the source MAC address comprises an MLD MAC address of the non- AP STA MLD.

Ho however disclose wherein the performing of the FILS procedure comprises the non-AP STA MLD performing an association or reassociation procedure with higher-layer protocol (HLP) encapsulation by: constructing a FILS HLP Container element to form a HLP packet; and transmitting the FILS HLP Container element in an association or reassociation request frame to the AP MLD, wherein the FILS HLP Container element comprises a destination medium access control (MAC) address, a source MAC address, and the HLP packet in a MAC service data unit (MSDU) format, and wherein the source MAC address comprises an MLD MAC address of the non- AP STA MLD (see Fig.6, para. 0075, 0084-0086, the STA MLD  reassociate with an AP other than the AP MLD via a fast roaming or fast BSS transition (FT) or a fast initial link setup (FILS), during which the STA MLD and/or the other AP may exchange information, such as one or more MAC addresses, and at block 610, the AP MLD transmits a beacon frame to a wireless station (STA) MLD, the beacon frame including a plurality of AP medium access control (MAC) addresses of respective APs belonging to the AP MLD. At block 620, the AP MLD receives an association request from the STA MLD, the association request including a plurality of STA MAC addresses of respective STAs belonging to the STA MLD. At block 630, the AP MLD generates, during a handshake operation with the STA MLD, one or more encryption keys configured to encrypt communications between the AP MLD and the STA MLD. At block 640, the AP MLD verifies the plurality of STA MAC addresses based at least in part on the one or more encryption keys, see also para. 0048, 0075, 0078,  the AP MLD  encapsulate a plurality of second MAC addresses in the set of second KDEs. The plurality of second MAC addresses may include an MLD address of the AP MLD and the MAC addresses of each of the APs belonging to the AP MLD. At time t12, the STA MLD may confirm that each of the plurality of second MAC addresses matches a respective one of the AP MAC addresses received in the association response at time t.sub.6. In this manner, the STA MLD may verify the authenticity of the AP MAC addresses exchanged during the association process. In some implementations, one or more of the AP MAC addresses may be included in subsequent data communications, such as in a MAC header).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the performing of the FILS procedure comprises the non-AP STA MLD performing an association or reassociation procedure with higher-layer protocol (HLP) encapsulation by: constructing a FILS HLP Container element to form a HLP packet; and transmitting the FILS HLP Container element in an association or reassociation request frame to the AP MLD, wherein the FILS HLP Container element comprises a destination medium access control (MAC) address, a source MAC address, and the HLP packet in a MAC service data unit (MSDU) format, and wherein the source MAC address comprises an MLD MAC address of the non- AP STA MLD, as taught by Ho, in the system of Patil and Abraham, so than an access point (AP) multi-link device (MLD) includes transmitting a beacon frame to a wireless station (STA) MLD, the beacon frame including a plurality of AP medium access control (MAC) addresses of respective APs belonging to the AP MLD, receiving an association request from the STA MLD, the association request including a plurality of STA MAC addresses of respective STAs belonging to the STA MLD, generating, during a handshake operation with the STA MLD, one or more encryption keys configured to encrypt communications between the AP MLD and the STA MLD, and verifying the plurality of STA MAC addresses based at least in part on the one or more encryption keys, see Ho, paragraphs 5-10.

As per claim 8, the combination of Patil and Abraham disclose the method of claim 1.

The combination of Patil and Abraham however does not explicitly disclose wherein the performing of the FILS procedure comprises performing an authentication procedure using a pairwise master key (PMK) and a PMK identifier (PMKID), and wherein each of the PMK and PMKID is generated using MLD-level information related to the AP MLD and the non-AP STA MLD. 

Ho however disclose wherein the performing of the FILS procedure comprises performing an authentication procedure using a pairwise master key (PMK) and a PMK identifier (PMKID), and wherein each of the PMK and PMKID is generated using MLD-level information related to the AP MLD and the non-AP STA MLD( para. 0009, 0076, after time t.sub.9, the AP MLD may proceed to generate one or more encryption keys that may be used to protect data carried in subsequently exchanged data frames. In the example of FIG. 5, the AP MLD generates a PTK at time t.sub.10. The AP MLD may generate the PTK as a function of a pseudo-random function (PRF), a pairwise master key (PMK), the ANonce, and the SNonce. The PTK may be used to encrypt the subsequent data communications over multiple communication links, see also para. 0079, 0089).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the performing of the FILS procedure comprises performing an authentication procedure using a pairwise master key (PMK) and a PMK identifier (PMKID), and wherein each of the PMK and PMKID is generated using MLD-level information related to the AP MLD and the non-AP STA MLD, as taught by Ho, in the system of Patil and Abraham, so than an access point (AP) multi-link device (MLD) includes transmitting a beacon frame to a wireless station (STA) MLD, the beacon frame including a plurality of AP medium access control (MAC) addresses of respective APs belonging to the AP MLD, receiving an association request from the STA MLD, the association request including a plurality of STA MAC addresses of respective STAs belonging to the STA MLD, generating, during a handshake operation with the STA MLD, one or more encryption keys configured to encrypt communications between the AP MLD and the STA MLD, and verifying the plurality of STA MAC addresses based at least in part on the one or more encryption keys, see Ho, paragraphs 5-10.

Claims 6-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US Pub. No.: 2020/0288523), in view of Abraham (US Pub. No.: 2016/0165519) and further in view of Oliva et al (US2021/0168115).

As per claim 6, the combination of Patil and Abraham disclose the method of claim 1.

The combination of Patil and Abraham however does not explicitly disclose wherein the performing of the FILS procedure comprises performing an authentication procedure with one public key across the plurality of links by the plurality of APs in the AP MLD and by a plurality of STAs in the non-AP STA MLD across the plurality of links.

Oliva however disclose wherein the performing of the FILS procedure comprises performing an authentication procedure with one public key across the plurality of links by the plurality of APs in the AP MLD and by a plurality of STAs in the non-AP STA MLD across the plurality of links (see para. 0143, a mechanism is used for mutual authentication is described herein, the mechanism may assume a shared secret has been obtained between the AP and the STA. This shared secret may be obtained by the use of public/private keys, preinstalled in the devices).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the performing of the FILS procedure comprises performing an authentication procedure with one public key across the plurality of links by the plurality of APs in the AP MLD and by a plurality of STAs in the non-AP STA MLD across the plurality of links, as taught by Oliva, in the system of Patil and Abraham, so at to configure and assign a STA's MAC address in the  pre-association discovery stage to enhance mobility, see Olive, paragraphs 7-10.

As per claim 7, the combination of Patil, Abraham and Oliva disclose the method of claim 6.

Oliva further disclose wherein Diffie-Hellman values in the plurality of APs in the AP MLD are common across the plurality of links, and wherein Diffie- Hellman values in the plurality of STAs in the non-AP STA MLD are common across the plurality of links (see para. 0143, a mechanism that is used for mutual authentication, the mechanism is a shared secret has been obtained between the AP and the STA. This shared secret is obtained by a cryptographic mechanism for the derivation of shared secrets between peers without previous contact, such as Diffie-Hellman).

As per claim 9, the combination of Patil and Abraham disclose the method of claim 1.

The combination of Patil and Abraham however does not explicitly disclose wherein the performing of the FILS procedure comprises the non-AP STA MLD performing an authentication procedure by: generating an authentication frame by: encoding an MLD medium access control (MAC) address of the non-AP STA MLD which is a wireless medium (WM) MAC address for each link of one or more supported links among the plurality of links; and including the encoded MAC address in a Multiple Link Address element of the authentication frame; and transmitting the authentication frame to the AP MLD.

Oliva however disclose wherein the performing of the FILS procedure comprises the non-AP STA MLD performing an authentication procedure by: generating an authentication frame by: encoding an MLD medium access control (MAC) address of the non-AP STA MLD which is a wireless medium (WM) MAC address for each link of one or more supported links among the plurality of links; and including the encoded MAC address in a Multiple Link Address element of the authentication frame; and transmitting the authentication frame to the AP MLD (see para. 0144, Table 8, encoding an MLD medium access control (MAC) address of the non-AP STA MLD ).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the performing of the FILS procedure comprises the non-AP STA MLD performing an authentication procedure by: generating an authentication frame by: encoding an MLD medium access control (MAC) address of the non-AP STA MLD which is a wireless medium (WM) MAC address for each link of one or more supported links among the plurality of links; and including the encoded MAC address in a Multiple Link Address element of the authentication frame; and transmitting the authentication frame to the AP MLD, as taught by Oliva, in the system of Patil and Abraham, so at to configure and assign a STA's MAC address in the  pre-association discovery stage to enhance mobility, see Olive, paragraphs 7-10.

As per claim 10, the combination of Patil and Abraham disclose the method of claim 1.

The combination of Patil and Abraham however does not explicitly disclose wherein the performing of the FILS procedure comprises the AP MLD performing an authentication procedure by: generating an authentication frame by: encoding an MLD medium access control (MAC) address of the AP MLD which is a wireless medium (WM) MAC address for each link of one or more supported links among the plurality of links; and including the encoded MAC address in a Multiple Link Address element of the authentication frame; and transmitting the authentication frame to the non-AP STA MLD.

Oliver however disclose wherein the performing of the FILS procedure comprises the AP MLD performing an authentication procedure by: generating an authentication frame by: encoding an MLD medium access control (MAC) address of the AP MLD which is a wireless medium (WM) MAC address for each link of one or more supported links among the plurality of links; and including the encoded MAC address in a Multiple Link Address element of the authentication frame; and transmitting the authentication frame to the non-AP STA MLD (see para. 0144-0149, Table 8, the operation of the authentication mechanism as described rely on the MAC Address Assignment Protocol client in the STA and the MAC Address Assignment Protocol Proxy/Server having already established a shared secret that may be used for authentication. After the GAS exchange, the STA state may include a candidate MAC address and a shared secret. The MAC Address Assignment Protocol client at the STA and MAC Address Assignment Protocol Proxy/Server at the AP may interact with the SME layer of IEEE 802.11 and setup the key information needed to verify the shared secret).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the performing of the FILS procedure comprises the AP MLD performing an authentication procedure by: generating an authentication frame by: encoding an MLD medium access control (MAC) address of the AP MLD which is a wireless medium (WM) MAC address for each link of one or more supported links among the plurality of links; and including the encoded MAC address in a Multiple Link Address element of the authentication frame; and transmitting the authentication frame to the non-AP STA MLD, as taught by Oliva, in the system of Patil and Abraham, so at to configure and assign a STA's MAC address in the  pre-association discovery stage to enhance mobility, see Oliva, paragraphs 7-10.

Claims 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US Pub. No.: 2020/0288523), in view of Abraham (US Pub. No.: 2016/0165519) and further in view of Huang (US Pub 2021/0120602).

As per claim 11, the combination of Patil and Abraham disclose the method of claim 1.

The combination of Patil and Abraham however does not explicitly disclose wherein the performing of the FILS procedure comprises the AP MLD performing an association or reassociation procedure by: generating an association or reassociation response frame by constructing a Key Delivery element indicating: a current group temporal key (GTK) and key receive sequence counter (RSC) associated with each link of the plurality of links, a current integrity group temporal key (IGTK) and IGTK packet number (IPN) associated with each link of the plurality of links in an event that management frame protection is enabled, and a current beacon integrity group temporal key (BIGTK) and BIGTK packet number (BIPN) associated with each link of the plurality of links in an event that beacon protection is enabled; and transmitting the association or reassociation response frame to the non-AP STA MLD, wherein the Key Delivery element contains a key data encapsulation (KDE) List field comprising a multi-link GTK KDE, a multi-link IGTK KDE, and a multi-link BIGTK KDE associated with each link of one or more links among the plurality of links on which the Key Delivery element is transmitted.

Huang however disclose wherein the performing of the FILS procedure comprises the AP MLD performing an association or reassociation procedure by: generating an association or reassociation response frame by constructing a Key Delivery element indicating: a current group temporal key (GTK) and key receive sequence counter (RSC) associated with each link of the plurality of links, a current integrity group temporal key (IGTK) and IGTK packet number (IPN) associated with each link of the plurality of links in an event that management frame protection is enabled, and a current beacon integrity group temporal key (BIGTK) and BIGTK packet number (BIPN) associated with each link of the plurality of links in an event that beacon protection is enabled; and transmitting the association or reassociation response frame to the non-AP STA MLD, wherein the Key Delivery element contains a key data encapsulation (KDE) List field comprising a multi-link GTK KDE, a multi-link IGTK KDE, and a multi-link BIGTK KDE associated with each link of one or more links among the plurality of links on which the Key Delivery element is transmitted (see Fig.11B-11C, para. 0074, delivery of a group temporal key (GTK)/integrity group temporal key (IGTK)/beacon integrity group transient key (BIGTK) of different links may be allowed in one FT 4-way handshake and FTE during a reassociation response from a Target MLD. In addition, when a non-AP MLD performs FT from a legacy AP to an AP MLD or from an AP MLD to a legacy AP, S1KH-ID is the same, i.e., the non-AP MLD MAC address, also per para. 0088, key delivery of GTK/IGTK/BIGTK is as follows: if initial domain operation is multi-link setup between an AP MLD and a non-AP MLD, then the FT 4-way handshake can deliver GTK/IGTK/BIGTK of different links. Multi-link GTK KDE, Multi-link IGTK KDE, Multi-link BIGTK KDE can be defined to be carried in a FT 4-way handshake. Multi-link GTK KDE has the same format as GTK KDE except that an additional link ID field is used. Multi-link IGTK KDE has the same format as IGTK KDE except that an additional link ID field is used. Multi-link BIGTK KDE has the same format as BIGTK KDE except that an additional link ID field is used. If over-the-air FT protocol is between the non-AP MLD as the FTO and the target AP MLD, then the FTE can deliver GTK/IGTK/BIGTK of different links in the reassociation response, see also para. 0089-0095, For a non-AP MLD and a target AP MLD in an over-the-air FT operation, the non-AP MLD address may be used to generate S1KH-ID and the AP MLD address may be used to generate R1KH-ID. The keys may be delivered in a single frame. For example, GTK 1/IGTK 1/BIGTK 1 are used in link 1, GTK 2/IGTK 2/BIGTK 2 are used in link 2, and GTK 3/IGTK 3/BIGTK 3 are used in link 3, all of which the AP may deliver in one frame ((Re)Association response frame)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the performing of the FILS procedure comprises the AP MLD performing an association or reassociation procedure by: generating an association or reassociation response frame by constructing a Key Delivery element indicating: a current group temporal key (GTK) and key receive sequence counter (RSC) associated with each link of the plurality of links, a current integrity group temporal key (IGTK) and IGTK packet number (IPN) associated with each link of the plurality of links in an event that management frame protection is enabled, and a current beacon integrity group temporal key (BIGTK) and BIGTK packet number (BIPN) associated with each link of the plurality of links in an event that beacon protection is enabled; and transmitting the association or reassociation response frame to the non-AP STA MLD, wherein the Key Delivery element contains a key data encapsulation (KDE) List field comprising a multi-link GTK KDE, a multi-link IGTK KDE, and a multi-link BIGTK KDE associated with each link of one or more links among the plurality of links on which the Key Delivery element is transmitted, as taught by Huang, in the system of Patil and Abraham, so at to provide sufficient bandwidth and acceptable response times to the users of WLANs when a large number of devices try to share the same resources and for wireless communication devices to extend association procedures to MLDs, see Huang, paragraphs 3, 36-40.

As per claim 15, the combination of Patil and Abraham disclose the method of claim 1.

The combination of Patil and Abraham however does not explicitly disclose wherein the communicating comprises transmitting or receiving a retransmitted frame with a Key identifier (ID) field in a Cipher Block Chaining Message Authentication Code Protocol (CCMP) or Galois/Counter Mode Protocol (GCMP) header of the frame being equal to a Key ID field of a first transmitted medium access control (MAC) protocol data unit (MPDU).

Huang however disclose wherein the communicating comprises transmitting or receiving a retransmitted frame with a Key identifier (ID) field in a Cipher Block Chaining Message Authentication Code Protocol (CCMP) or Galois/Counter Mode Protocol (GCMP) header of the frame being equal to a Key ID field of a first transmitted medium access control (MAC) protocol data unit (MPDU) (see Fig.5, para. 0091, an illustrative schematic diagram for an expanded counter mode with cipher-block chaining message authentication code protocol (CCMP) MAC protocol data unit (MPDU), see also Fig.6, para. 0092-0099, with replay detection for usage of PTK and GTK, a mechanism called PN (packet number) is introduced. With the typical counter mode with cipher-block chaining message authentication code protocol (CCMP) operation, a CCMP header is introduced in the frame as shown in FIG. 5, and a 48-bit PN (PN0 to PN5, each with 8 bits) is used for replay detection).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the communicating comprises transmitting or receiving a retransmitted frame with a Key identifier (ID) field in a Cipher Block Chaining Message Authentication Code Protocol (CCMP) or Galois/Counter Mode Protocol (GCMP) header of the frame being equal to a Key ID field of a first transmitted medium access control (MAC) protocol data unit (MPDU), as taught by Huang, in the system of Patil and Abraham, so at to provide sufficient bandwidth and acceptable response times to the users of WLANs when a large number of devices try to share the same resources and for wireless communication devices to extend association procedures to MLDs, see Huang, paragraphs 3, 36-40.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US Pub. No.: 2020/0288523), in view of Abraham (US Pub. No.: 2016/0165519) and further in view of Gan et al (US2020/0280909).

As per claim 17, the combination of Patil and Abraham disclose the apparatus of claim 16.

Abraham further disclose wherein, in an event that the Multiple Links Presence Indicator subfield is set to 1, the FILS Discovery Information field further comprises a Short MLD SSID subfield containing a 4-octet short SSID of the AP MLD (see para. 0056-0059, B0 = 1: Truncated service set identifier (SSID) consisting of abbreviated SSID or first 4 octets of the full SSID, see also Fig.2, para. 0045).

The combination of Patil and Abraham however does not explicitly disclose wherein a Multiple Links Presence Indicator subfield in a FILS Discovery (FD) Capability subfield in a FILS Discovery Information field of the FILS Discovery frame is set to 1 to indicate that the SSID of the AP MLD is different from the SSID of the AP of the plurality of APs in the AP MLD transmitting the FILS Discovery frame.

Gan however disclose wherein a Multiple Links Presence Indicator subfield in a FILS Discovery (FD) Capability subfield in a FILS Discovery Information field of the FILS Discovery frame is set to 1 to indicate that the SSID of the AP MLD is different from the SSID of the AP of the plurality of APs in the AP MLD transmitting the FILS Discovery frame (see para. 0048, 0073, 0138, the Filtered Neighbor AP subfield is 1 bit in length. (11ai) When included in a Probe Response frame, it is set to 1 if the SSID corresponding to every AP in this Neighbor AP Information field matches the SSID in the (11ai) corresponding Probe Request frame. (11ai) When included in a Beacon or FILS Discovery frame transmitted by a non-TVHT AP, it is set to 1 if the SSID corresponding to every AP in this Neighbor AP Information field matches the SSID of the transmitting AP's BSS, the FILS Discovery frame is set to 1, the AP MLD is different from the SSID of the AP of the plurality of APs).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a Multiple Links Presence Indicator subfield in a FILS Discovery (FD) Capability subfield in a FILS Discovery Information field of the FILS Discovery frame is set to 1 to indicate that the SSID of the AP MLD is different from the SSID of the AP of the plurality of APs in the AP MLD transmitting the FILS Discovery frame, as taught by Gan, in the system of Patil and Abraham, so than when the reported AP on the 6 GHz band is a member of a multiple BSSID set, a short SSID in the RNR element is calculated based on the SSID of the AP that has transmitted BSSID), see Gan, paragraphs 7-10.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US Pub. No.: 2020/0288523), in view of Abraham (US Pub. No.: 2016/0165519) and further in view of Oliva et al (US2021/0168115).

As per claim 19, the combination of Patil and Abraham disclose the apparatus of claim 16.

The combination of Patil and Abraham however does not explicitly disclose wherein, in performing the FILS procedure, the processor performs an authentication procedure with one public key across the plurality of links by the plurality of APs in the AP MLD and by a plurality of STAs in the non-AP STA MLD across the plurality of links, wherein Diffie-Hellman values in the plurality of APs in the AP MLD are common across the plurality of links, and wherein Diffie-Hellman values in the plurality of STAs in the non-AP STA MLD are common across the plurality of links.

Oliva however disclose wherein, in performing the FILS procedure, the processor performs an authentication procedure with one public key across the plurality of links by the plurality of APs in the AP MLD and by a plurality of STAs in the non-AP STA MLD across the plurality of links (see para. 0143, a mechanism is used for mutual authentication is described herein, the mechanism may assume a shared secret has been obtained between the AP and the STA. This shared secret may be obtained by the use of public/private keys, preinstalled in the devices), wherein Diffie-Hellman values in the plurality of APs in the AP MLD are common across the plurality of links, and wherein Diffie-Hellman values in the plurality of STAs in the non-AP STA MLD are common across the plurality of links (see para. 0143, a mechanism that is used for mutual authentication, the mechanism is a shared secret has been obtained between the AP and the STA. This shared secret is obtained by a cryptographic mechanism for the derivation of shared secrets between peers without previous contact, such as Diffie-Hellman).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, in performing the FILS procedure, the processor performs an authentication procedure with one public key across the plurality of links by the plurality of APs in the AP MLD and by a plurality of STAs in the non-AP STA MLD across the plurality of links, wherein Diffie-Hellman values in the plurality of APs in the AP MLD are common across the plurality of links, and wherein Diffie-Hellman values in the plurality of STAs in the non-AP STA MLD are common across the plurality of links, as taught by Oliva, in the system of Patil and Abraham, so at to configure and assign a STA's MAC address in the  pre-association discovery stage to enhance mobility, see Olive, paragraphs 7-10.

As per claim 20, claim 20 is rejected the same way as claim 11.

Allowable Subject Matter
Claims 5, 12-14 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hawkes (US Pub 2013/0243194) – see para. 0044-0045, “the second access point 124 transmits the Anonce after generating the PTK at the second access point 124, prior to transmitting the Anonce to the station 120, the second access point 124 may receive an authorization message from the station 120, at 402. The authorization message may include the Snonce, the SDHEPubKey, and the EAP-Re-auth-initiate message. The second access point 124 may generate the SharedDHEKey and derive the PTK from the rMSK, the Snonce, and the Anonce, at 404. Furthermore, the second station 124 may also generate the GTK and the IGTK, at 404”.
Patil (US Pub.No.:2021/0014911) – see Fig. 10-11, para. 0161, “the multi-link attribute element 1020 may be included in a frame (such as the frame 1000, a beacon frame, an association request frame, an association response frame, or any other appropriate frame) transmitted by the first device D1 (“transmitting device,” “AP,” or “AP entity”) and received by the second device D2 (“receiving device,” “non-AP,” “STA MLD device,” “STA,” “non-AP STA,” or “non-AP STA entity”), or vice versa. For purposes of discussion of FIG. 11, the first communication link may be the “primary link,” and the second communication link may be one “auxiliary link” of a number of auxiliary links.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469